ORDER OF REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission has submitted to this Court its findings and recommendation on petitioner Robert L. Sheaffer’s Petition for Reinstatement to the Bar of this State, therein finding that the respondent has met all of the reinstatement criteria contained in Ind.Admission' and Discipline Rule 23, Section 4 and, accordingly, recommending that the respondent be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that it should approve the recommendation of the Commission and grant the petitioner’s Petition for Reinstatement.
IT IS, THEREFORE, ORDERED that the petitioner in this proceeding, Robert L. Sheaffer, is hereby reinstated as an attorney at the Bar of this Court.
All Justices concur.
/s/ Randall T. Shepard Randall T. Shepard
Chief Justice of Indiana